Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION
Amendment, received 1/26/2021, has been entered. 
Claims 41-75 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 41-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,622,323. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent discloses all of the limitations of claim 41 of the application except for forming a heat conducting element on the first non-active surface of the first semiconductor chip.  However, claim 14 of the patent which is dependent from claim 1 of the patent recites this limitation.  The limitations of claim 42 of the application are disclosed in claim 2 of the patent.  The limitations of claim 43 of the application are disclosed in claim 3 of the patent.  The limitations of claim 44 of the application are disclosed in claim 4 of the patent.  The limitations of claim 45 of the application are disclosed in claim 6 of the patent.  The limitations of claim 46 of the application are disclosed in claim 7 of the patent, wherein the wafer is considered to be a circuit board/packaging substrate.  The limitations of claim 47 of the application are disclosed in claim 9 of the patent.  The limitations of claim 48 of the application are disclosed in claim 10 of the patent.  The limitations of claim 49 of the application are disclosed in claim 11 of the patent.  The limitations .  
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent discloses all of the limitations of claim 53 of the application.  The limitations of claim 54 of the application are disclosed in claim 2 of the patent.  The limitations of claim 55 of the application are disclosed in claim 3 of the patent.  The limitations of claim 56 of the application are disclosed in claim 4 of the patent.  The limitations of claim 57 of the application are disclosed in claim 6 of the patent.  The limitations of claim 58 of the application are disclosed in claim 7 of the patent.  The limitations of claim 59 of the application are disclosed in claim 9 of the patent.  The limitations of claim 60 of the application are disclosed in claim 10 of the patent.  The limitations of claim 61 of the application are disclosed in claim 11 of the patent.  The limitations of claim 62 of the application are disclosed in claim 12 of the patent.  The limitations of claim 63 of the application are disclosed in claim 13 of the patent.  The .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that 

Claims 41-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka in view of Lin et al. (US Pub. No. 2010/0059854 A1), hereafter referred to as Lin.

As to claim 41, Tanaka discloses a fabrication method of a semiconductor package (fig 5-15 and [0061]), comprising the steps of:
providing a carrier (fig 12, carrier 10) having a first surface (top surface) with a plurality of conductive pads (11) and a second surface (bottom surface) opposite to the first surface (top);
disposing a first semiconductor chip (fig 12, chip 1a) on the first surface (top) of the carrier (10) in a flip-chip manner (flipped with principle surface 1x facing down toward the carrier 10), wherein the first semiconductor chip (1a) has a first active surface (bottom surface 1x) and a first non-active surface (top surface 1y) opposite to the first active surface 
thinning the first semiconductor chip (1) from the first non-active surface thereof (fig 7A [0081]);
forming a plurality of first through holes (fig 8A, holes 5) in the first semiconductor chip (1a) via the first non-active surface thereof ([0083]);
forming in the first through holes (5) a plurality of first bumps (6 and 7) electrically connected to the first electrode pads (4; [0088]), wherein a solder material (solder material 15; [0063]) is formed on the first bumps (6 and 7);
disposing an electronic element (fig 12, element 1b/1c; [0095]) on the first semiconductor chip (1a) and electrically connecting the electronic element (1b) and the first bumps (6 and 7); and
forming on the first surface (top surface) of the carrier (10) an encapsulant (fig 1, encapsulant 14; [0097] and [0119]) that encapsulates the first semiconductor chip (1a) and the electronic element (1b). 
Tanaka does not disclose forming a heat conducting layer on the first non-active surface of the first semiconductor chip.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat conducting layer and heat sink of Lin on the stacked semiconductor chips of Tanaka since this will improve the device performance by conducting heat away from the semiconductor device. 

As to claim 42, Tanaka in view of Lin discloses the fabrication method of claim 41 (paragraphs above),
Tanaka further discloses wherein the first electrode pads are exposed through the first through holes, respectively (fig 8A, first electrode pads 4 are exposed through the holes 5).

As to claim 43, Tanaka in view of Lin discloses the fabrication method of claim 41 (paragraphs above),
Tanaka further discloses wherein a circuit layer (fig 8A, circuit layer 3) that is electrically connected to the first electrode pads (4) is exposed through the first through holes (5). 

As to claim 44, Tanaka in view of Lin discloses the fabrication method of claim 41 (paragraphs above),
Tanaka further discloses wherein the first bumps are formed through an electroplating process or an ENEPIG process, or formed through solder paste print and reflow ([0087]). 

As to claim 45, Tanaka in view of Lin discloses the fabrication method of claim 41 (paragraphs above),
Tanaka further discloses wherein the electronic element is a semiconductor chip, a passive component or a semiconductor package (1b; [0061]). 

As to claim 46, Tanaka in view of Lin discloses the fabrication method of claim 41 (paragraphs above),
Tanaka further discloses wherein the carrier is a circuit board or a packaging substrate ([0061]-[0062]). 

As to claim 47, Tanaka in view of Lin discloses the fabrication method of claim 41 (paragraphs above),


As to claim 48, Tanaka in view of Lin discloses the fabrication method of claim 41 (paragraphs above),
Tanaka further discloses disposing a second semiconductor chip (fig 14, chip 1b) between the first semiconductor chip (chip 1a) and the electronic element (chip 1c). 

As to claim 49, Tanaka in view of Lin discloses the fabrication method of claim 41 (paragraphs above),
Tanaka further discloses forming on the first non-active surface (surface 1y) of the first semiconductor chip (1a) a circuit layer (circuit layer 3 including pads 4 of semiconductor chip 1b) electrically connected to the first bumps (bumps 6 in opening 5 of 1a). 

As to claim 50, Tanaka in view of Lin discloses the fabrication method of claim 41 (paragraphs above).

Nonetheless, Lin discloses attaching a heat sink (fig 4, heat sink 152; [0055]) to a thermal adhesive (150; [0055]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat conducting layer and heat sink of Lin on the stacked semiconductor chips of Tanaka since this will improve the device performance by conducting heat away from the semiconductor device. 

As to claim 51, Tanaka in view of Lin discloses the fabrication method of claim 50 (paragraphs above).
Tanaka does not disclose a heat sink.
Nonetheless, Lin discloses forming a thermal adhesive (150) between the heat sink (152) and a chip (138). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat conducting layer and heat sink of Lin on the stacked semiconductor chips of Tanaka since this will improve the device performance by conducting heat away from the semiconductor device. 

As to claim 52, Tanaka in view of Lin discloses the fabrication method of claim 50 (paragraphs above).
Tanaka does not disclose a heat sink.
Nonetheless, Lin discloses attaching a heat sink (152) to an encapsulant (124; [0046]) and connecting the heat sink (152) to the heat conducting layer (150). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat conducting layer and heat sink of Lin on the stacked semiconductor chips of Tanaka since this will improve the device performance by conducting heat away from the semiconductor device. 

Allowable Subject Matter
Claims 65-75 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the method including a plurality of first bumps made of solder are formed in the first semiconductor chip and thinning the first semiconductor chip from the first non-active surface thereof so as to expose the first bums, as recited in .

Response to Arguments
Applicant’s arguments with respect to claim(s) 53-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
Applicant argued that there is no teaching or suggestion in Tanaka at least that “a solder material is formed on the first bumps” as recited in independent claim 41. 
Examiner disagrees because Tanaka teaches in figure 1 that solder material 15 is formed on the bottom structure including the first bumps.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/16/2021